Citation Nr: 0842872	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  06-20 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD).


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from March 1986 to October 
1989.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, that denied service connection for a cervical 
spine disability and GERD.

In an August 2008 rating decision, service connection for a 
cervical spine disability was granted.  As this represents a 
full grant of benefits on appeal as to that issue, the only 
issue left for appellate consideration at this time is 
entitlement to service connection for GERD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On the veteran's VA Form 9, substantive appeal, received at 
the RO in June 2006, he requested to appear for a travel 
board hearing at the RO.  The hearing was subsequently 
scheduled for November 3, 2008, and the veteran was notified 
of the time, place, and date of the hearing in correspondence 
from the RO dated October 15, 2008.  

A Report of Contact dated October 21, 2008 indicates that the 
veteran was contacted by an RO employee to confirm his 
presence at his upcoming travel board hearing on November 3, 
2008.  Although upset that he had to travel a far distance, 
and at his own expense, to get to Seattle to attend such a 
hearing, he assured the VA employee that he would be there.  

However, in a second Report of Contact, dated on October 27, 
2008, the veteran indicated that he would be unable to attend 
the travel board hearing scheduled in November because he 
could not afford it.  Nevertheless, the veteran clearly 
indicated that he wanted to reschedule the hearing and 
requested to be contacted, preferably by phone, to 
reschedule.  This Report of Contact was date stamped on 
November 3, 2008, the date on which the hearing was 
scheduled.  

Significantly, it appears that neither of the October Reports 
of Contact were associated with the claims file until after 
November 3, 2008, because the Veterans Law Judge who was 
scheduled to preside over the veteran's hearing on November 
3, 2008 indicated in writing that the veteran failed to 
report to the scheduled hearing.  That is incorrect, given 
the dates of the Reports of Contact in October; and, it is 
clear that the Veterans Law Judge (VLJ) was simply unaware 
that the veteran had cancelled his November 2008 hearing one 
week earlier because the October 2008 Reports of Contact were 
not yet associated with the claim file at the time of the 
scheduled hearing on November 3, 2008.  This is also 
consistent with the order in which documents were placed in 
the claims file, as it appears that the two October Reports 
of Contact were placed in the claims file on top of the 
document on which the VLJ noted the veteran was a "no 
show."  

Pursuant to 38 C.F.R. § 20.700(a), a hearing on appeal will 
be granted to an appellant who requests a hearing and is 
willing to appear in person.  The veteran is entitled to a 
hearing before a Veterans Law Judge, either in person, or via 
video conference in lieu of an in-person hearing, if he so 
chooses.  38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700.  In 
light of the veteran's request, the case is remanded for the 
veteran to be scheduled for a personal hearing.  Before 
scheduling the hearing, the RO should notify the veteran of 
his option to participate in a video conference hearing in 
lieu of a personal hearing.

Accordingly, the case is REMANDED for the following action:

Notify the veteran of his option to 
appear for an in-person hearing or a 
video conference hearing in lieu of an 
in-person hearing before a Veterans Law 
Judge at the RO.  Then, appropriately 
schedule the veteran for the hearing 
before a Veterans Law Judge, either at 
the RO or via video-conference per the 
veteran's request.  Notify the veteran 
and his representative of the date, time 
and place of the hearing.  After the 
hearing is conducted, or in the event the 
veteran withdraws his hearing request or 
fails to report for the hearing, the 
claims file should be returned to the 
Board for appellate review. 




The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




